                   Case 3:19-cv-07651-EMC Document 191-1 Filed 08/04/20 Page 1 of 4




1    WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
2    Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice)
3    mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     950 Page Mill Road                              Joseph J. Mueller (pro hac vice)
4    Palo Alto, CA 94304                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice)
5    Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
6    WILMER CUTLER PICKERING                         Boston, MA 02109
7     HALE AND DORR LLP                              Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)               Fax: (617) 526-5000
8    leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
9    amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14
                                  UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16
17
18   INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC
19                                     Plaintiffs,
20   v.                                              DECLARATION OF MARK D. SELWYN
                                                     IN SUPPORT OF INTEL
21   FORTRESS INVESTMENT GROUP LLC,                  CORPORATION AND APPLE INC.’S
     FORTRESS CREDIT CO. LLC, UNILOC                 ADMINISTRATIVE MOTION TO FILE
22   2017 LLC, UNILOC USA, INC., UNILOC              AMENDED COMPLAINT UNDER SEAL
     LUXEMBOURG S.A.R.L., VLSI
23
     TECHNOLOGY LLC, INVT SPE LLC,
24   INVENTERGY GLOBAL, INC., IXI IP, LLC,
     and SEVEN NETWORKS, LLC,
25
26                                 Defendants.

27

28                                                                                                              Field Code Changed
          Case No. 3:19-cv-07651-EMC                            Declaration of Mark D. Selwyn in Support of
                                                            Intel Corporation and Apple Inc.’s Administrative
                                                              Motion to File Amended Complaint Under Seal
                  Case 3:19-cv-07651-EMC Document 191-1 Filed 08/04/20 Page 2 of 4




1
            I, Mark D. Selwyn, do hereby declare as follows:
2
            1.      I am a partner at the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
3
     for Intel Corporation (“Intel”) and Apple Inc. (“Apple”) in the above-captioned case. I am licensed
4
     to practice law in the State of California, the Commonwealth of Massachusetts, and the State of New
5
     York, and am admitted to practice before the U.S. District Court for the Northern District of
6
     California. I am familiar with the facts set forth herein, and, if called as a witness, I could and would
7
     testify competently to those facts under oath. I submit this declaration in support of Intel and
8
     Apple’s Administrative Motion to File Amended Complaint Under Seal, pursuant to Civ. L.R. 7-11
9
     and 79-5.
10
            2.      Portions of Intel and Apple’s Amended Complaint (“Amended Complaint”) contain
11
     information about Apple’s and Intel’s license and/or patent purchase agreements with third parties.
12
            3.      The following portions of the Amended Complaint contain information regarding the
13
     patents and licensing payment terms between Apple and a third party: (1) pages 51, paragraph 151,
14
     line numbers 11-13, (2) page 58, paragraph 174, line numbers 5-7, and (3) page 121, paragraph 421,
15
     line numbers 9-11.
16
            4.      The following portions of the Amended Complaint contain information regarding the
17
     patent purchase terms between Intel and a third party: (1) page 58, paragraph 174, line numbers 7-9,
18
     (2) page 70, paragraph 228, line number 15, (3) page 96, paragraph 317, line numbers 16-18, and (4)
19
     page 101, paragraph 335, line number 7.
20
            5.      Public disclosure of information regarding the types of patents licensed or purchased
21
     and payment terms from Apple’s and Intel’s license and/or patent purchase agreements could
22
     negatively affect Apple’s and Intel’s future licenses and settlements. Competitors and potential
23
     counterparties to licensing, acquisition, and settlement agreements would gain an unfair insight into
24
     Apple’s and Intel’s business strategies and cost/benefit analyses. Using knowledge of the precise
25
     substantive and financial terms of previously nonpublic agreements, competitors, and potential
26
     counterparties would be able to calibrate their negotiation strategies with Apple and Intel using that
27
     unfair advantage. Apple’s and Intel’s license and/or patent purchase agreements are also the subject
                                                                                                                      Field Code Changed
28                                                      1
        Case No. 3:19-cv-07651-EMC                                    Declaration of Mark D. Selwyn in Support of
                                                                  Intel Corporation and Apple Inc.’s Administrative
                                                                    Motion to File Amended Complaint Under Seal
                   Case 3:19-cv-07651-EMC Document 191-1 Filed 08/04/20 Page 3 of 4




1
     of nondisclosure agreements and are highly confidential to Apple, Intel, and the third parties that
2
     signed those agreements with Apple or Intel. Those third parties would likely consider public
3
     disclosure of information about those license and/or patent purchase agreements to be extremely
4
     harmful to them.
5
             6.     Portions of the Amended Complaint contain information regarding licensing and/or
6
     acquisition negotiations that certain defendants or non-parties (“Interested Parties”) may seek to seal.
7
             7.     The following portions of the Amended Complaint contain information regarding
8
     licensing negotiations between either Intel or Apple and Interested Parties, which the Court sealed in
9
     Intel and Apple’s original complaint: (1) page 37, paragraph 104, line numbers 14-16, (2) page 38,
10
     paragraph 107, line numbers 4-6 and (3) page 38, paragraph 109, line numbers 12-15. ECF No. 54
11
     at 2.
12
             8.     The following portions of the Amended Complaint contain information regarding
13
     licensing and/or acquisition negotiations between either Intel or Apple and Interested Parties: (1)
14
     page 70, paragraph 228, line numbers 11-13 and line number 24, (2) pages 71-72, paragraph 229,
15
     line numbers 14-15 and line numbers 19-20 of page 71, and line numbers 1-2 of page 72, (3) page
16
     77, paragraph 247, line numbers 5-6, line numbers 11-12 and line numbers 17-18, and (4) page 101,
17
     paragraph 335, line numbers 3-5 and line number 16. These negotiations are subject to
18
     confidentiality agreements governing the use and disclosure of Intel’s and Apple’s negotiation
19
     communications with these Interested Parties. Intel and Apple understand that the Interested Parties
20
     consider the information regarding their negotiations with Intel and Apple described in the Amended
21
     Complaint to be confidential, and Intel and Apple therefore told the Interested Parties that they
22
     would file this information under seal. Intel and Apple understand that the Interested Parties may
23
     seek to file further declarations in support of sealing this information.
24
             9.     Portions of the Amended Complaint contain information regarding damages claims
25
     made by Defendant Seven Networks LLC (“Seven Networks”) in another litigation.
26
             10.    The following portions of the Amended Complaint contain information regarding
27
     Seven Networks’ damages contentions: page 66, paragraph 208, line number 5 contains information.
                                                                                                                       Field Code Changed
28                                                       2
        Case No. 3:19-cv-07651-EMC                                     Declaration of Mark D. Selwyn in Support of
                                                                   Intel Corporation and Apple Inc.’s Administrative
                                                                     Motion to File Amended Complaint Under Seal
                 Case 3:19-cv-07651-EMC Document 191-1 Filed 08/04/20 Page 4 of 4




1
     Apple understands that Seven Networks may consider this information to be Highly Confidential –
2
     Attorneys’ Eyes Only. Intel and Apple expect that Seven Networks may seek to file a declaration in
3
     support of sealing this information.
4
5
            I declare under the penalty of perjury under the laws of the United States of America that the
6
     foregoing is true and correct to the best of my knowledge and that this Declaration was executed this
7
     4th day of August 2020.
8
9    Dated: August 4, 2020                                 By: /s/ Mark D. Selwyn
                                                                   Mark D. Selwyn
10
                                                                 Mark D. Selwyn (SBN 244180)
11                                                               mark.selwyn@wilmerhale.com
                                                                 WILMER CUTLER PICKERING
12                                                                HALE AND DORR LLP
                                                                 950 Page Mill Road
13                                                               Palo Alto, CA 94304
                                                                 Telephone: (650) 858-6000
14                                                               Facsimile: (650) 858-6100
15

16
17
18

19
20
21

22
23
24

25
26
27
                                                                                                                      Field Code Changed
28                                                     3
        Case No. 3:19-cv-07651-EMC                                    Declaration of Mark D. Selwyn in Support of
                                                                  Intel Corporation and Apple Inc.’s Administrative
                                                                    Motion to File Amended Complaint Under Seal
